DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34, lines 2-3 recites “the turning on”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799). Although all references made to Sagesaka are directed to the patent document listed above, it should be noted that for ease of reference, machine translation of the original Japanese into English will be used to provide citations in English.
In general, Schiccheri teaches "a method of simultaneous laser welding of an automotive light" (Para. 0003, lines 1-2).
Regarding claim 1, Schiccheri teaches, in Figs. 5-6 and 15A, the invention as claimed, including simultaneous laser welding [Para. 0003, lines 1-2] equipment [Abstract, line 1] for a vehicle light [Para. 0003, lines 1-2] comprising: 
a placement support [Fig. 5, element 52] for supporting a container body [Fig. 5, element 8] and a lenticular body [Fig. 5, element 24] of a vehicle light [Fig. 6, element 4] to be welded together [Para. 0071, lines 1-4] at reciprocal perimetral profiles [Fig. 5, elements 20, 28; Para. 0068, lines 1-3; Para. 0070, lines 1-5] associated at a weld interface [Fig. 15A, element 36],
at least one laser source suitable for emitting light beams [Para. 0074, lines 1-4], a plurality of optical fibres [Fig. 5, element 44; Para. 0075, lines 1-2], each extending from an input end to an output end [Fig. 5, element 44; Fig. 15A, element 44; Para. 0076, lines 1-3 See in Figs. 5 and 15A that the optical fibres 44 have an input end that receives a laser beam from a laser source and an output end that delivers the laser beam to the welding interface 36 or weld interface], the optical fibres [Fig. 5, element 44] being associated, at said input ends [Fig. 5, element 44; Para. 0076, lines 1-2] to said at least one laser source [Para. 0074, lines 1-4] and being suitable to transmit said light beams [Fig. 5, element 44; Fig. 15A, element 44; Para. 0076, lines 1-3 See in Figs. 5 and 15A that the optical fibres 44 have an input end that receives a laser beam from a laser source and an output end that transmits the laser beam to the welding interface 36 or weld interface],
a light guide [Fig. 15A, element 60] provided with at least one hollow seat [Para. 0096, lines 1-5] having at least one light input wall [Fig. 15A, element 64], which receives the light beams coming from the output ends [Para. 0080, lines 1-3] of the optical fibres [Fig. 15A, element 44] and a light output wall [Fig. 15A, element 68] which sends the light beams towards [Para. 0080, lines 1-4; Para. 0098, lines 1-6] the weld interface [Fig. 15A, element 36],
wherein the seat [Para. 0096, lines 1-5] of the light guide [Fig. 15A, element 60] delimits a continuous perimetral contour, counter-shaped to [Para. 0115, lines 1-11] said weld interface [Fig. 15A, element 36].
Schiccheri is silent on wherein said light guide includes diffusion elements that pass through said perimetral contour of said seat of said light guide internally, so as to intercept and influence said light beams that propagate inside said seat, the diffusion elements being shaped to expand said light beams along a direction substantially tangent to a curvilinear abscissa defining said perimetral contour, before it projects from said light output wall and/or at the latter.
However, Sagesaka teaches, in Fig. 4, "a welding method and a welding apparatus for projecting light such as laser light onto a welding portion to realize highly reliable welding" (Para. 0010, lines 2-3) wherein said light guide includes diffusion elements [Fig. 4, element 110] that pass through [Para. 0665, lines 1-2] said perimetral contour of said seat of said light guide internally, so as to intercept and influence [Para. 0681, lines 1-4; Para. 0698, lines 1-5] said light beams that propagate inside said seat, the diffusion elements [Fig. 4, element 110] being shaped to expand said light beams along a direction substantially tangent to a curvilinear abscissa defining said perimetral contour [Fig. 4, elements 110, L; Para. 0681, lines 1-4; Para. 0698, lines 1-5 See in Fig. 4 that the shaping lens 110 or diffusion element is shaped such that light beams are expanded in a direction "L" that is substantially tangent to the curvilinear abscissa defining the perimetral contou , before it projects from said light output wall and/or at the latter [Fig. 4, elements 102, 110; Para. 0665, lines 1-2 See in Fig. 4 that the shaping lens 110 or diffusion element is located at a surface portion of the transparent jig 102 or light guide such that the light beams are influenced and expanded prior to being projected from a light output wall].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri with the teachings of Sagesaka wherein said light guide includes diffusion elements that pass through said perimetral contour of said seat of said light guide internally, so as to intercept and influence said light beams that propagate inside said seat, the diffusion elements being shaped to expand said light beams along a direction substantially tangent to the curvilinear abscissa defining said perimetral contour, before it projects from said light output wall and/or at the latter because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non-projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).
Regarding claim 23, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except wherein said seat of said light guide is delimited by side walls which are flat and parallel to each other with respect to a cross­ section plane perpendicular to a curved abscissa defining said perimetral contour.
Sagesaka further teaches wherein said seat of said light guide is delimited by side walls [Fig. 7, element 121] which are flat and parallel to each other [Para. 0892, lines 4-5 "They are facing each other at substantially the same facing interval in a substantially parallel manner''] with respect to a cross-section plane perpendicular to a curved abscissa [Para. 0892, lines 1-4] defining said perimetral contour.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the further teachings of Sagesaka wherein said seat of said light guide is delimited by side walls which are flat and parallel to each other with respect to a cross-section plane perpendicular to a curved abscissa defining said perimetral contour because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non-projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).
Regarding claim 24, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above. Schiccheri further teaches wherein said seat of said light guide is delimited by side walls [Fig. 11, element 80] which are flat and divergent from each other [Fig. 11, element 80], moving away from [Fig. 11, elements 44, 80] said output end of each optical fibre with respect to a cross-section plane perpendicular to a curved abscissa [Para. 0094, lines 1-5; Para. 0095, lines 1-3] defining said perimetral contour.
Regarding claim 25, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except wherein said output ends of said optical fibres are spaced apart from each other by a pitch between 10 and 40 mm. Although the combination of Schiccheri in view of Sagesaka does not specify a pitch, based on the fact that the combination expands the light beams along the weld interface to follow the perimetral contour, it would be obvious that the pitch between the optical fibres would be increased since they would not need to be as close together to provide full coverage. This means that the specific spacing or pitch of the optical fibres is based on design choice that controls the relative amount of light beam expansion from each optical fibre. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore, since the device would behave the same way regardless of dimensions, and the relative dimensions are a design choice based on the amount of light beam expansion for each optical fibre that is selected, it would be obvious wherein said output ends of said optical fibres are spaced apart from each other by a pitch between 10 and 40 mm.
Regarding claim 26, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above. Schiccheri further teaches wherein said laser sources comprise laser diodes [Para. 0074, lines 2-4, 12].
Regarding claim 27, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except wherein each laser source is associated at its input end with a single optical fibre so as to receive, channel and transmit towards said weld interface, said light beam produced by a single corresponding laser source.
Sagesaka further teaches wherein each laser source is associated at its input end with a single optical fibre [Para. 0406, lines 1-2] so as to receive, channel and transmit towards said weld interface, said light beam produced by a single corresponding laser source [Para. 0406, lines 1-2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the further teachings of Sagesaka wherein each laser source is associated at its input end with a single optical fibre so as to receive, channel and transmit towards said weld interface, said light beam produced by a single corresponding laser source because Sagesaka teaches an improvement in configuring laser light sources for laser welding where each laser light source to each optical fibre can be set individually to achieve desired results through the most optimal individual settings.
Regarding claim 28, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above. Schiccheri further teaches wherein said simultaneous laser welding equipment comprises at least one laser source [Para. 0074, lines 1-4] associated with a bundle of fibre optics [Para. 0075, lines 1-2] which branch off along [Para. 0076, lines 1-3] said weld interface.
Regarding claim 29, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above. Schiccheri further teaches a fibre support device [Fig. 5, element 48] to support [Fig. 5, element 48] said optical fibres, suitable to block in predetermined positions [Fig. 5, element 48], said output ends of said optical fibres.
Regarding claim 30, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except wherein said light guide comprises at least one side portion having a side wall, and a central portion defining a side wall, said portions forming a shaped coupling to define said hollow seat, said side portion forming a support for the attachment of said output ends of said fibres.
Sagesaka further teaches wherein said light guide comprises at least one side portion having a side wall [Fig. 7, element 121], and a central portion defining a side wall [Fig. 7, element 102], said portions forming a shaped coupling to define [Para. 0892, lines 1-4] said hollow seat, said side portion forming a support for the attachment of [Para. 0884, lines 1-3] said output ends of said fibres.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the further teachings of Sagesaka wherein said light guide comprises at least one side portion having a side wall, and a central portion defining a side wall, said portions forming a shaped coupling to define said hollow seat, said side portion forming a support for the attachment of said output ends of said fibres because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non-projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) as applied to claim 1 above, and further in view of Aslanov et al. (U.S. Patent No. 10,403,499).
Regarding claim 2, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above. Schiccheri further teaches a filler medium [Para. 0096, lines 1-2 It would have been obvious to a person having ordinary skill in the art that the negative light guide taught by Schiccheri contains air as a filler medium, as indicated in the Specification, Para. 0090, lines 1-2] that fills said perimetral contour of said seat.
Schiccheri in view of Sagesaka is silent on wherein said diffusion elements include refractive diffusion portions, made of a material having a different refractive index with respect to said filler medium that fills said perimetral contour of said seat and suitable to be crossed by said light beams incident on it.
Aslanov teaches "a laser apparatus... including a diffraction grating" (Col. 1, lines 16-18) wherein said diffusion elements include refractive diffusion portions [Fig. 4, element 300], made of a material [Col. 2, lines 11-12] having a different refractive index with respect to [Col. 2, lines 11-12 It would have been obvious to a person having ordinary skill in the art that fused silica had a different refractive index than air as the filler medium because the fused silica diffraction grating bent, i.e., refracted, the light path as shown in Fig. 4.] said filler medium that fills said perimetral contour of said seat and suitable to be crossed by [Fig. 4, elements 110, 111, 300] said light beams incident on it.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the teachings of Aslanov wherein said diffusion elements include refractive diffusion portions, made of a material having a different refractive index with respect to said filler medium that fills said perimetral contour of said seat and suitable to be crossed by said light beams incident on it because Aslanov teaches an improvement in expanding the "size of the laser beam 110 in one direction" (Aslanov, Col. 4, lines 19-20) so that the laser beam expands in "the major axis direction (e.g., an X-axis direction) or the minor axis direction (e.g., a Y-axis direction)" (Aslanov, Col. 4, lines 21-23).
Regarding claim 3, Schiccheri in view of Sagesaka and Aslanov teaches the invention as claimed and as discussed above. Schiccheri further teaches wherein said filler medium comprises air [Para. 0096, lines 1-2 It would have been obvious to a person having ordinary skill in the art that the negative light guide taught by Schiccheri contains air as a filler medium, as indicated in the Specification, Para. 0090, lines 1-2].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) and Aslanov et al. (U.S. Patent No. 10,403,499) as applied to claim 2 above, and further in view of Boero et al. (U.S. Pub. No. US 2015/0276159).
Regarding claim 4, Schiccheri in view of Sagesaka and Aslanov teaches the invention as claimed and as discussed above; except wherein said filler medium comprises a plastic material such as polycarbonate.
Boero teaches "an automotive light and a method of laser welding an automotive light" (Para. 0003, lines 2-3) wherein said filler medium comprises a plastic material such as polycarbonate [Para. 0070, lines 6-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Aslanov with the teachings of Boero wherein said filler medium comprises a plastic material such as polycarbonate because Boero teaches "the laser welding procedure may be implemented with a different technique (for example, with border laser welding)" (Boero, Para. 0070, lines 4-6) to better ensure that the laser radiation will "penetrate and be propagated inside a light guide portion of the lenticular body to reach the welding area" (Boero, Para. 0070, lines 13-14).
Claims 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) and Aslanov et al. (U.S. Patent No. 10,403,499) as applied to claim 2 above, and further in view of Gloss et al. (U.S. Pub. No. US 2017/0167688).
Regarding claim 5, Schiccheri in view of Sagesaka and Aslanov teaches the invention as claimed and as discussed above; except wherein said refractive diffusion portions include a film of polymer material transparent to said light beam and having a different refraction index to said refraction index of said filler medium of said perimetral contour of said seat.
Gloss teaches "a light device comprising a lighting unit equipped preferably with a laser diode" (Para. 0001, lines 2-4) wherein said refractive diffusion portions include a film of polymer material transparent to [Para. 0006, lines 9-12] said light beam and having a different refraction index [Para. 0006, lines 9-12 It would have been obvious to a person having ordinary skill in the art that a polymeric material has a different refractive index than air as the filler medium because the polymer material diffraction grating bent, i.e., refracted, the light path.] to said refraction index of said filler medium of said perimetral contour of said seat.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Aslanov with the teachings of Gloss wherein said refractive diffusion portions include a film of polymer material transparent to said light beam and having a different refraction index to said refraction index of said filler medium of said perimetral contour of said seat because Gloss teaches an improved "topographical profile of the diffraction grating" (Gloss, Para. 0006, lines 9-10) that makes the diffraction grating more adaptable and thus more suitable for expanding the light beam as desired.
Regarding claim 6, Schiccheri in view of Sagesaka, Aslanov and Gloss teaches the invention as claimed and as discussed above; except wherein said film comprises a plurality of optics that expand said light beams incident thereon.
Aslanov further teaches wherein said film comprises a plurality of optics [Fig. 4, element 350 See in Fig. 4 that the incident surface of the diffraction grating 300 incorporates the gratings 350 or plurality of optics. It would have been obvious to a person having ordinary skill in the art, when Schiccheri in view of Sagesaka, Aslanov and Gloss is further modified by Aslanov that the polymeric material taught by Gloss that forms a surface level or film creating the "topographical profile of the distribution grating" (Gloss, Para. 0006, lines 9-10) would contain the gratings 350 or plurality of optics on its surface in order to expand the light beams] that expand said light beams incident thereon [Col. 7, lines 16-18, 22-29].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Aslanov wherein said film comprises a plurality of optics that expand said light beams incident thereon because Aslanov teaches an improvement in expanding a light beam "without using a plurality of telescope lenses" (Aslanov, Col. 7, lines 32-33) meaning that the "structure of the laser... apparatus...may be simplified" (Aslanov, Col. 7, lines 33-34).
Regarding claim 9, Schiccheri in view of Sagesaka, Aslanov and Gloss teaches the invention as claimed and as discussed above; except said light guide has a pocket which extends inside said light guide in order to trace said perimeter of said weld interface, and wherein said film is placed inside said pocket so to cross said entire hollow seat of said light guide.
Sagesaka further teaches said light guide has a pocket [Fig. 4, element 110] which extends inside [Para. 0665, lines 1-2] said light guide in order to trace [Fig. 4, elements 110, L; Para. 0681, lines 1-4; Para. 0698, lines 1-5 See in Fig. 4 that the shaping lens 110 or diffusion element is shaped such that light beams are expanded in a direction "L" that is substantially tangent to the curvilinear abscissa defining the perimetral contour thus tracing the perimeter of the weld interface] said perimeter of said weld interface, and said pocket [Fig. 4, element 110] so to cross [Fig. 4, element 110] said entire hollow seat of said light guide.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Sagesaka regarding said light guide has a pocket which extends inside said light guide in order to trace said perimeter of said weld interface, and said pocket so to cross said entire hollow seat of said light guide because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non-projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).
Gloss further teaches wherein said film is placed inside [Para. 0006, lines 9-12).  It would have been obvious to a person having ordinary skill in the art that the polymeric material or film is a surface of the diffraction grating or diffusion element that is within the pocket as described above so that the film is inside of the pocket] said pocket so to cross said entire hollow seat of said light guide.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Gloss wherein said film is placed inside said pocket so to cross said entire hollow seat of said light guide because Gloss teaches an improved "topographical profile of the diffraction grating" (Gloss, Para. 0006, lines 9-10) that makes the diffraction grating more adaptable and thus more suitable for expanding the light beam as desired.
Regarding claim 10, Schiccheri in view of Sagesaka, Aslanov and Gloss teaches the invention as claimed and as discussed above; except wherein said hollow seat is entirely interrupted by said film, so that a ray of said light beam propagated inside said hollow seat of said light guide is influenced by said film.
Sagesaka further teaches wherein said hollow seat is entirely interrupted [Fig. 4, element 110 See in Fig. 4 that the area of the transparent jig 102 or light guide that is the hollow seat where the light beam passes is entirely interrupted by the shaping lens 110 or diffusion element], so that a ray of said light beam propagated inside [Fig. 4, elements 102, 107, 110] said hollow seat of said light guide is influenced [Para. 0681, lines 1-4; Para. 0698, lines 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Sagesaka wherein said hollow seat is entirely interrupted, so that a ray of said light beam propagated inside said hollow seat of said light guide is influenced because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non­ projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).
Gloss further teaches wherein said hollow seat is entirely interrupted by [Para. 0006, lines 9-12 It would have been obvious to a person having ordinary skill in the art that the polymeric material or film is a surface of the diffraction grating or diffusion element so that it entirely interrupts the hollow seat] said film, so that said ray of said light beam propagated inside said hollow seat of said light guide is influenced by [Para. 0006, lines 9-12 It would have been obvious to a person having ordinary skill in the art that the polymeric material or film is a surface of the diffraction grating or diffusion element that interrupts the entire hollow seat so that it influences the ray of a light beam propagated inside the hollow seat of the light guide] said film.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Gloss wherein said hollow seat is entirely interrupted by said film, so that said ray of said light beam propagated inside said hollow seat of said light guide is influenced by said film because Gloss teaches an improved "topographical profile of the diffraction grating" (Gloss, Para. 0006, lines 9-10) that makes the diffraction grating more adaptable and thus more suitable for expanding the light beam as desired.
Regarding claim 11, Schiccheri in view of Sagesaka, Aslanov and Gloss teaches the invention as claimed and as discussed above; except wherein said film is placed so as to interrupt and fully close said hollow seat.
Sagesaka further teaches wherein said diffusion element is placed so as to interrupt and fully close [Fig. 4, element 110 See in Fig. 4 that the area of the transparent jig 102 or light guide that is the hollow seat where the light beam passes is entirely interrupted by the shaping lens 110 or diffusion element] said hollow seat.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Sagesaka wherein said diffusion element is placed so as to interrupt and fully close said hollow seat because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non-projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).
Gloss further teaches wherein said film is placed so as to interrupt and fully close [Para. 0006, lines 9-12 It would have been obvious to a person having ordinary skill in the art that the polymeric material or film is a surface of the diffraction grating or diffusion element so that it entirely interrupts the hollow sea said hollow seat.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the further teachings of Gloss wherein said film is placed so as to interrupt and fully close said hollow seat because Gloss teaches an improved "topographical profile of the diffraction grating" (Gloss, Para. 0006, lines 9-10) that makes the diffraction grating more adaptable and thus more suitable for expanding the light beam as desired.
Regarding claim 12, Schiccheri in view of Sagesaka, Aslanov and Gloss teaches the invention as claimed and as discussed above; except wherein said film is placed at a distance greater than 3 cm from said output end of said optical fibres.
Although Sagesaka teaches the diffusion element is at the surface of the light guide in the embodiment depicted in Sagesaka's Fig. 4, the location of the diffusion element within the light guide of the combination would be expected to work in the same way regardless of the placement distance or depth within the light guide. The specification states that a distance greater than 3 cm is chosen to be suitable for "laser powers normally used in headlights" (Specification, Para. 0096, lines 8-9). Not only is there likely a wide range of laser powers for headlights but this indicates that the distance is not critical to the invention and can be tailored to the choice of laser power for a particular headlight as a design choice especially since the specification merely indicates a preference stating that "Preferably the film 88 is located at a distance greater than 3 cm" (Specification, Para. 0096, lines 7-8). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore, since the device would behave the same way regardless of dimensions, and the relative dimensions are a design choice based on the laser power chosen for the headlights, it would be obvious wherein said film is placed at a distance greater than 3 cm from said output end of said optical fibres.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799), Aslanov et al. (U.S. Patent No. 10,403,499) and Gloss et al. (U.S. Pub. No. US 2017/0167688) as applied to claim 6 above, and further in view of Ogasawara et al. (U.S. Pub. No. US 2005/0169153).
Regarding claim 7, Schiccheri in view of Sagesaka, Aslanov and Gloss teaches the invention as claimed and as discussed above; except said film is anisotropic, wherein said optics are micro-optics oriented so as to expand said light beams according to the direction of diffusion substantially tangent to said curvilinear abscissa along said entire perimetral contour.
Ogasawara teaches "a two wavelength laser module" (Para. 0002, lines 1-2) including said film is anisotropic [Para. 0039, lines 6-7; Para. 0040, lines 1-2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Gloss with the teachings of Ogasawara regarding said film is anisotropic because Ogasawara teaches an improvement in "causing a divergence angle" (Ogasawara, Para. 0011, line 11) of a "first light beam to differ from that" (Ogasawara, Para. 0011, line 12) of a "second light beam" (Ogasawara, Para. 0011, line 12-13) by use of a "polarization diffraction element" (Ogasawara, Para. 0011, line 10-11) with an anisotropic film.
Aslanov further teaches wherein said optics are micro-optics [Fig. 4, element 350] oriented so as to expand said light beams according to the direction of diffusion substantially tangent to [Col. 7, lines 16-18, 22-29] said curvilinear abscissa along said entire perimetral contour.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov, Gloss and Ogasawara with the further teachings of Aslanov wherein said optics are micro-optics oriented so as to expand said light beams according to the direction of diffusion substantially tangent to said curvilinear abscissa along said entire perimetral contour because Aslanov teaches an improvement in expanding a light beam "without using a plurality of telescope lenses" (Aslanov, Col. 7, lines 32-33) meaning that the "structure of the laser... apparatus...may be simplified" (Aslanov, Col. 7, lines 33-34).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799), Aslanov et al. (U.S. Patent No. 10,403,499), Gloss et al. (U.S. Pub. No. US 2017/0167688) and Ogasawara et al. (U.S. Pub. No. US 2005/0169153) as applied to claim 7 above, and further in view of Lai et al. (U.S. Pub. No. US 2008/0158499).
Regarding claim 8, Schiccheri in view of Sagesaka, Aslanov, Gloss and Ogasawara teaches the invention as claimed and as discussed above; except wherein said anisotropic film comprises a plurality of segments, provided with said micro optics and arranged seamlessly, each tangent to a section of said weld interface in order to entirely trace said perimetral contour.
Lai teaches a "polarizer-alignment dual function film" (Abstract, line 1) wherein said anisotropic film comprises a plurality of segments [Abstract, lines 1-3], provided with said micro optics and arranged seamlessly [Abstract, lines 1-3].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov, Gloss and Ogasawara with the teachings of Lai wherein said anisotropic film comprises a plurality of segments, provided with said micro optics and arranged seamlessly because Lai teaches an improvement in "changing a natural light without polarization into a polarized light" (Lai, Para. 0003, lines 1-2) by using a polarizer with "an optical lens, for example" (Lai, Para. 0003, lines 5-6).
Aslanov further teaches each tangent to a section [Col. 7, lines 16-18, 22-29] of said weld interface in order to entirely trace [Col. 7, lines 16-18, 22-29] said perimetral contour.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov, Gloss, Ogasawara and Lai with the further teachings of Aslanov regarding each tangent to a section of said weld interface in order to entirely trace said perimetral contour because Aslanov teaches an improvement in expanding a light beam "without using a plurality of telescope lenses" (Aslanov, Col. 7, lines 32-33) meaning that the "structure of the laser... apparatus ...may be simplified" (Aslanov, Col. 7, lines 33-34).

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) as applied to claim 1 above, and further in view of Okada et al. (U.S. Pub. No. US 2003/0016908).
Regarding claim 13, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except wherein said diffusion elements include reflective diffusion portions which reflect and expand said light beams incident upon them.
Okada teaches "Beams inputted from a fiber are collected by a lens and are angular-dispersed by a VIPA" (Abstract, lines 1-2) where a "surface-shape variable mirror is configured in such a way that a mirror shape can be controlled by a piezo stage" (Abstract, lines 4-5) wherein said diffusion elements include reflective diffusion portions [Fig. 7B; Fig. 8, element 20] which reflect and expand [Fig. 7B; Fig. 8, element 20 See in Figs. 7-8 that the convex shape of the surface-shape variable mirror 20 or reflective diffusion portion would both reflect and expand the incident light beam similar to the current invention due to the convex shape as stated in the Specification, Para. 00106, lines 1-2] said light beams incident upon them [Fig. 7B; Fig. 8, element 20].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the teachings of Okada wherein said diffusion elements include reflective diffusion portions which reflect and expand said light beams incident upon them because Okada teaches using a surface-shape variable mirror instead of a standard mirror with an optical fiber that transmits a beam because the surface shape of the mirror can easily be changed to adapt to any deterioration of the optical fiber "caused by aging" (Okada, Para. 0026, line 4) or any other changes in parameters without the need to replace or remove the mirror.
Regarding claim 14, Schiccheri in view of Sagesaka and Okada teaches the invention as claimed and as discussed above; except where said reflective diffusion portions include at least one pin placed facing said output end of each corresponding optical fibre.
Okada further teaches where said reflective diffusion portions include at least one pin [Fig. 6, element "PIN"; Fig. 7B; Fig. 8, elements 20-21] placed facing [Fig. 8, elements 10, 20-21] said output end of each corresponding optical fibre [Fig. 8, element 1 O].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Okada with the further teachings of Okada where said reflective diffusion portions include at least one pin placed facing said output end of each corresponding optical fibre because Okada teaches using a surface-shape variable mirror instead of a standard mirror with an optical fiber that transmits a beam because the surface shape of the mirror can easily be changed to adapt to any deterioration of the optical fiber "caused by aging" (Okada, Para. 0026, line 4) or any other changes in parameters without the need to replace or remove the mirror.
Regarding claim 17, Schiccheri in view of Sagesaka and Okada teaches the invention as claimed and as discussed above; except wherein said pin has a cylindrical geometry with a circular or elliptical cross-section.
Okada further teaches wherein said pin has a cylindrical geometry [Fig. 6, element "PIN"; Fig. 7B; Fig. 8, elements 20-21] with a circular or elliptical cross-section [Fig. 6, element "PIN"; Fig. 7B; Fig. 8, elements 20-21 See in Figs. 6-8 that each pin has a cylindrical geometry with a circular or elliptical cross section and that the pins allow the surface-shape variable mirror to form a convex shape that is round like a circle or ellipse facing the optical fibre].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Okada with the further teachings of Okada wherein said pin has a cylindrical geometry with a circular or elliptical cross-section because Okada teaches using a surface-shape variable mirror instead of a standard mirror with an optical fiber that transmits a beam because the surface shape of the mirror can easily be changed to adapt to any deterioration of the optical fiber "caused by aging" (Okada, Para. 0026, line 4) or any other changes in parameters without the need to replace or remove the mirror.
Regarding claim 18, Schiccheri in view of Sagesaka and Okada teaches the invention as claimed and as discussed above; except wherein said at least one pin has a semi-cylindrical geometry, with a semi-circular or semi-elliptical cross-section, having convexity facing said output end of said optical fibre.
Okada further teaches wherein said at least one pin has a semi-cylindrical geometry [Fig. 6, element "PIN"; Fig. 7B; Fig. 8, elements 10, 20-21 See in Figs. 6-8 that each pin has a cylindrical geometry with a circular or elliptical cross section that by definition also includes a semi-cylindrical geometry with a semi-circular or semi-elliptical cross-section facing the optical fibre where the pins allow the surface-shape variable mirror to form a convex shape that is semi-circular or semi-elliptical in cross-section facing the optical fibre], with a semi-circular or semi-elliptical cross-section [Fig. 6, element "PIN"; Fig. 7B; Fig. 8, elements 10, 20-21 See in Figs. 6-8 that each pin has a cylindrical geometry with a circular or elliptical cross section that by definition also includes a semi-cylindrical geometry with a semi-circular or semi-elliptical cross-section facing the optical fibre where the pins allow the surface-shape variable mirror to form a convex shape that is semi-circular or semi-elliptical in cross-section facing the optical fibre], having convexity facing [Fig. 6, element "PIN"; Fig. 7B; Fig. 8, elements 10, 20-21 See in Figs. 6-8 that each pin has a cylindrical geometry with a circular or elliptical cross section that by definition also includes a semi-cylindrical geometry with a semi-circular or semi-elliptical cross-section facing the optical fibre where the pins allow the surface­ shape variable mirror to form a convexity facing the optical fibre] said output end of said optical fibre.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Okada with the further teachings of Okada regarding wherein said at least one pin has a semi­ cylindrical geometry, with a semi-circular or semi-elliptical cross-section, having convexity facing said output end of said optical fibre because Okada teaches using a surface-shape variable mirror instead of a standard mirror with an optical fiber that transmits a beam because the surface shape of the mirror can easily be changed to adapt to any deterioration of the optical fiber "caused by aging" (Okada, Para. 0026, line 4) or any other changes in parameters without the need to replace or remove the mirror.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) and Okada et al. (U.S. Pub. No. US 2003/0016908) as applied to claim 14 above, and further in view of Nakano et al. (U.S. Patent No. 8,134,099).
Regarding claim 15, Schiccheri in view of Sagesaka and Okada teaches the invention as claimed and as discussed above; except wherein said pin is positioned so that said output end is interposed between said pin and said weld interface so as to reflect towards said weld interface said light beam incident on it.
Nakano teaches "a laser working apparatus that diffuses a laser light emitted from a laser light source by a laser diffusing point moving means, and converges the diffused laser light onto a predetermined position inside an object by a converging optical system" (Col. 1, lines 14-18) wherein said pin is positioned so that [Fig. 1, elements 1, 101, 103, L See in Fig. 1 that if the laser is positioned so that it is not vertically above the target or weld interface so the light beam requires reflection to reach the target or weld interface then the mirror 103 would represent the reflective diffusion portion as described above] said output end is interposed between said pin and said weld interface so as to reflect towards [Fig. 1, elements 1, 101, 103, L] said weld interface said light beam incident on it.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Okada with the teachings of Nakano wherein said pin is positioned so that said output end is interposed between said pin and said weld interface so as to reflect towards said weld interface said light beam incident on it because Nakano teaches improved flexibility in the positioning of a laser source relative to an "object to be processed" (Nakano, Col. 8, line 66) that is provided by employing a mirror or reflective diffusion portion so that the laser light source does not have to be directly above the target in order for the light beam to arrive at the target or weld interface.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) as applied to claim 1 above, and further in view of Aslanov et al. (U.S. Patent No. 10,403,499), Nakano et al. (U.S. Patent No. 8,134,099) and Okada et al. (U.S. Pub. No. US 2003/0016908).
Regarding claim 21, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except wherein said diffusion elements include both refractive diffusion portions and reflective diffusion portions.
Aslanov teaches wherein said diffusion elements include refractive diffusion portions [Fig. 4, element 300].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the teachings of Aslanov wherein said diffusion elements include refractive diffusion portions because Aslanov teaches an improvement in expanding the "size of the laser beam 110 in one direction" (Aslanov, Col. 4, lines 19-20) so that the laser beam expands in "the major axis direction (e.g., an X-axis direction) or the minor axis direction (e.g., a Y-axis direction)" (Aslanov, Col. 4, lines 21-23).
Nakano teaches wherein said diffusion elements include both refractive diffusion portions [Fig. 1, element 105 See in Fig. 1 that the converging lens 105 is the element for focusing the light beam directly on the target. It would have been obvious to a person having ordinary skill in the art, when Schiccheri in view of Sagesaka and Aslanov is modified by Nakano that the refractive diffusion portions would be in the position of the converging lens 105 to focus the light beam directly on the target, in this case the weld interface, expanding the light beam across the target or weld interface in order to follow the perimetral contour] and reflective portions [Fig. 1, element 103].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka and Aslanov with the teachings of Nakano wherein said diffusion elements include both refractive diffusion portions and reflective portions because Nakano teaches improved flexibility in the positioning of a laser source relative to an "object to be processed" (Nakano, Col. 8, line 66) that is provided by employing a mirror or reflective portion so that the laser light source does not have to be directly above the target in order for the light beam to arrive at the target or weld interface.
Okada teaches wherein said diffusion elements include reflective diffusion portions [Fig. 7B; Fig. 8, element 20].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov and Nakano with the teachings of Okada wherein said diffusion elements include reflective diffusion portions because Okada teaches using a surface-shape variable mirror instead of a standard mirror with an optical fiber that transmits a beam because the surface shape of the mirror can easily be changed to adapt to any deterioration of the optical fiber "caused by aging" (Okada, Para. 0026, line 4) or any other changes in parameters without the need to replace or remove the mirror.
Regarding claim 22, Schiccheri in view of Sagesaka, Aslanov, Nakano and Okada teaches the invention as claimed and as discussed above; except wherein said reflective diffusion portions are positioned upstream of said refractive diffusion portions and wherein said laser sources are arranged in the vicinity of said reflective diffusion portions.
Nakano further teaches wherein said reflective diffusion portions are positioned upstream of [Fig. 1, elements 103, 105 See in Fig. 1 that the converging lens 105 is the element for focusing the light beam directly on the target. It would have been obvious to a person having ordinary skill in the art, when Schiccheri in view of Sagesaka, Aslanov, Nakano and Okada is further modified by Nakano that the refractive diffusion portions would be in the position of the converging lens 105 to focus the light beam directly on the target, in this case the weld interface, expanding the light beam across the target or weld interface in order to follow the perimetral contour] said refractive diffusion portions and wherein said laser sources are arranged in the vicinity of [Fig. 1, elements 101, 103] said reflective diffusion portions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka, Aslanov, Nakano and Okada with the further teachings of Nakano wherein said reflective diffusion portions are positioned upstream of said refractive diffusion portions and wherein said laser sources are arranged in the vicinity of said reflective diffusion portions because Nakano teaches improved flexibility in the positioning of a laser source relative to an "object to be processed" (Nakano, Col. 8, line 66) that is provided by employing a mirror or reflective diffusion portion so that the laser light source does not have to be directly above the target in order for the light beam to arrive at the target or weld interface.

Claims 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799).
Regarding claim 31, Schiccheri teaches, in Figs. 5 and 15A, the invention as claimed, including a method of simultaneous laser welding of an automotive headlight [Para. 0003, lines 1-2] comprising the steps of:
providing at least one laser source [Para. 0109, line 1], each suitable to emit a light beam [Para. 0109, lines 1-2],
providing a plurality of optical fibres [Fig. 5, element 44; Para. 0110, line 1], each optical fibre [Fig. 5, element 44] comprising an output end and an input end [Fig. 5, element 44; Fig. 15A, element 44; Para. 0076, lines 1-3 See in Figs. 5 and 15A that the optical fibres 44 have an input end that receives a laser beam from a laser source and an output end that delivers the laser beam to the welding interface 36 or weld interface], associating to each optical fibre [Fig. 5, element 44], at least one laser source [Para. 0074, lines 1-4; Para. 0075, lines 1-2], the input end [Para. 0076, lines 1-2] of an optical fibre [Fig. 5, element 44] being respectively connected to an output [Para. 0076, lines 1- 2] of a laser source [Para. 0076, lines 1-2],
providing a placement support [Fig. 5, element 52], providing a container body [Fig. 5, element 8] delimited by a first perimetral profile [Fig. 5, element 20; Para. 0106, lines 1-2], providing a lenticular body [Fig. 5, element 24] delimited by a second perimetral profile [Fig. 5, element 28; Para. 0107, lines 1-2], wherein the first [Fig. 5, element 20] and second perimetral profile [Fig. 5, element 28] of the container body [Fig. 5, element 8] and of the lenticular body [Fig. 5, element 24] are at least partially counter-shaped to each other [Para. 0068, lines 1-3] so as to interface [Para. 0108, lines 1-5] at a weld interface [Fig. 15A, element 36], attaching the container body [Fig. 5, element 8] and the lenticular body [Fig. 5, element 24] to the placement support [Fig. 5, element 52], joining at least partially in contact with each other [Para. 0068, lines 1-3; Para. 0108, lines 1-5] the respective first [Fig. 5, element 20] and second perimetral profiles [Fig. 5, element 28] of the container body [Fig. 5, element 8] and of the lenticular body [Fig. 5, element 24],
blocking in predetermined positions [Fig. 5, element 48] said output ends of the optical fibres [Fig. 5, element 44],
providing a light guide [Fig. 15A, element 60] in cascade to the fibre-holder support device [Para. 0077, lines 1-2; Para. 0080, lines 1-3], said light guide [Fig. 15A, element 60] being provided with at least one seat [Para. 0096, lines 1-5] defining a perimetral contour counter-shaped with respect to [Para. 0115, lines 1-11] said weld interface [Fig. 15A, element 36] and housing the output ends [Fig. 15A, elements 44, 60] of the optical fibres [Fig. 15A, element 44] blocked in said fibre-holder support [Para. 0077, lines 1-2], 
performing a simultaneous laser welding [Para. 0116, lines 4-5] between the lenticular body [Fig. 15A, element 24] and the container body [Fig. 15A, element 8] at the weld interface [Fig. 15A, element 36] by activating the at least one laser source emitting light radiation [Para. 0109, lines 1-2] transmitted by the lenticular body and absorbed by the container body [Para. 0110, lines 4-6].
Schiccheri is silent on associating to each optical fibre, at least one respective laser source, preparing diffusion elements that pass through said perimetral contour of said seat of said light guide internally, so as to intercept and influence said light beams that propagate inside said seat, where such light radiation impacts on the diffusion elements which expand said light beams along a direction substantially tangent to a curvilinear abscissa defining said perimetral contour, before it comes out of said light output wall and/or at the latter.
However, Sagesaka teaches, in Fig. 4, providing said plurality of optical fibres, each optical fibre comprising said output end and said input end, associating to each optical fibre, at least one respective laser source [Para. 0406, lines 1-2], preparing diffusion elements [Fig. 4, element 110] that pass through [Para. 0665, lines 1-2] said perimetral contour of said seat of said light guide internally, so as to intercept and influence [Para. 0681, lines 1-4; Para. 0698, lines 1-5] said light beams that propagate inside said seat, where such light radiation impacts on the diffusion elements [Fig. 4, element 110] which expand said light beams along a direction substantially tangent to a curvilinear abscissa defining said perimetral contour [Fig. 4, elements 110, L; Para. 0681, lines 1-4; Para. 0698, lines 1-5 See in Fig. 4 that the shaping lens 110 or diffusion element is shaped such that light beams are expanded in a direction "L" that is substantially tangent to the curvilinear abscissa defining the perimetral contour], before it comes out of said light output wall and/or at the latter [Fig. 4, elements 102, 110; Para. 0665, lines 1-2 See in Fig. 4 that the shaping lens 110 or diffusion element is located at a surface portion of the transparent jig 102 or light guide such that the light beams are influenced and expanded prior to being projected from a light output wall].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri with the teachings of Sagesaka regarding associating to each optical fibre, at least one respective laser source, preparing diffusion elements that pass through said perimetral contour of said seat of said light guide internally, so as to intercept and influence said light beams that propagate inside said seat, where such light radiation impacts on the diffusion elements which expand said light beams along a direction substantially tangent to a curvilinear abscissa defining said perimetral contour, before it comes out of said light output wall and/or at the latter because Sagesaka teaches "As shown in FIG. 3B, by making the adjacent spot lights SP1 properly overlap each other in the L direction, a non-projection region does not occur between the adjacent spot lights SP1, and the laser light It is possible to prevent defective welding" (Sagesaka, Para. 0726, lines 1-3) therefore "the effective efficiency of laser light at the time of welding can be increased" (Sagesaka, Para. 0743, line 1).
Regarding claim 33, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except diversifying an energy produced by said laser sources spread along said weld interface.
Sagesaka further teaches diversifying [Para. 0406, lines 1-2] an energy produced by said laser sources spread along said weld interface.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the further teachings of Sagesaka regarding diversifying said energy produced by said laser sources spread along said weld interface because Sagesaka teaches an improvement in configuring laser light sources for laser welding where each laser light source to each optical fibre can be set individually to achieve desired results through the most optimal individual settings.
Regarding claim 35, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above. Schiccheri further teaches providing simultaneous laser welding [Para. 0003, lines 1-2] equipment [Abstract, line 1] and performing laser welding of a vehicle light [Para. 0003, lines 1-2] using said laser welding equipment [Abstract, line 1].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) as applied to claim 31 above, and further in view of Aslanov et al. (U.S. Patent No. 10,403,499).
Regarding claim 32, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except said diffusion elements include refractive diffusion portions and/or diffusive reflective diffusion portions.
Aslanov teaches said diffusion elements include refractive diffusion portions [Fig. 4, element 300] and/or diffusive reflective diffusion portions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the teachings of Aslanov regarding said diffusion elements include refractive diffusion portions and/or diffusive reflective diffusion portions because Aslanov teaches an improvement in expanding the "size of the laser beam 110 in one direction" (Aslanov, Col. 4, lines 19-20) so that the laser beam expands in "the major axis direction (e.g., an X-axis direction) or the minor axis direction (e.g., a Y-axis direction)" (Aslanov, Col. 4, lines 21-23).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. (U.S. Pub. No. US 2016/0236403) in view of Sagesaka et al. (Japan Pub. No. JP 2016083799) as applied to claim 31 above, and further in view of Schnick et al. (U.S. Pub. No. US 2019/0039175).
Regarding claim 34, Schiccheri in view of Sagesaka teaches the invention as claimed and as discussed above; except temporally staggering the turning on of at least two laser sources spread along said weld interface.
Schnick teaches "an apparatus and a method for thermal processing within a processing region at a workpiece surface by means of a laser beam emitted by at least one radiation source" (Para. 0001, lines 1-4) including temporally staggering the turning on of at least two laser sources [Para. 0011, lines 1-6] spread along said weld interface.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri in view of Sagesaka with the teachings of Schnick regarding temporally staggering the turning on of at least two laser sources spread along said weld interface because Schnick teaches that this "actuation of the plurality of radiation sources can also be modified over time such that, over time, different intensity distributions can be obtained within the processing region" (Schnick, Para. 0011, lines 6-9).

Allowable Subject Matter
Claims 16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not disclose or teach the combination of limitations recited in claims 16 and 19-20.

Response to Amendments
Claims 1, 7, 9, 20, 28-31, 33 and 34 have been amended. 
Claims 1-35 are pending.

Response to Arguments
The new drawings submitted on 3/3/2021 have been accepted.
The new specification submitted on 3/3/2021 has been accepted.
The objection to claims 1, 28 and 29 has been withdrawn in view of the claim amendments.
The 112 second paragraph rejection of claims 1, 7, 9, 20, 30, 31 and 33 have been withdrawn in view of the claim amendments.
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
The applicant has argued on pages 15-16 that combination of the prior art uses improper hindsight reconstruction of the present invention.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues on pages 16-17 that Sagesaka fails to disclose the limitations of claim 1 directed to “a light guide provided with at least one hollow seat having at least one light input wall, which receives the light beams coming from the output ends of the optical fibres and a light output wall which sends the light beams towards the weld interface, wherein the seat of the light guide delimits a continuous perimetral contour, counter-shaped to said weld interface (28), wherein the light guide comprises diffusion elements that pass through said perimetral contour of the seat of the light guide internally, so as to intercept and influence the light beams that propagate inside said seat, the diffusion elements being shaped to expand the light beams along a direction substantially tangent to the curvilinear abscissa defining said perimetral contour, before it projects from the light output wall and/or at the latter”, because the underlined limitations are not disclosed by Sagesaka, the examiner respectfully disagrees.  
Claim 1 was rejected as a combination of Schicceri in view of Sagesaka.  Schicceri teaches a simultaneous laser welding apparatus and method for a vehicle light with a light guide [Fig. 15a, element 60] provided with at least one hollow seat [Para. 0096, lines 1-5]; the seat [Para. 0096, lines 1-5] of the light guide [Fig. 15A, element 60] delimits a continuous perimetral contour, counter-shaped to [Para. 0115, lines 1-11] said weld interface [Fig. 15A, element 36].  Schicceri does not discloses the light guide comprises diffusion elements that pass through said perimetral contour of the seat of the light guide internally, so as to intercept and influence the light beams that propagate inside said seat.  However, Sagesaka was added to show that the light guide (Figs 3, 4, transparent jig 102, Para. 675) includes diffusion elements [Fig. 4, elements 110] that pass through [Para. 0665, lines 1-2] said perimetral contour of said seat of said light guide internally, so as to intercept and influence [Para. 0681, lines 1-4; Para. 0698, lines 1-5] said light beams that propagate inside said seat is known in the art.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schiccheri with the teachings of Sagesaka wherein said light guide includes diffusion elements that pass through said perimetral contour of said seat of said light guide internally, so as to intercept and influence said light beams that propagate inside said seat for the purpose of providing a known diffusion configuration that prevents defective welding (Sagesaka, Para. 0726, lines 1-3) and increases the effective efficiency of laser light at the time of welding can be increased (Sagesaka, Para. 0743, line 1).
The applicant has argued on pages 18 and 19 about the claims that the combination of Schicceri in view of Sagesaka is improper because there is no motivation, prima facie evidence to combine Schicceri in view of Sagesaka, the examiner respectfully disagrees.  First, Schicceri and Sagesaka are combinable because they are analogous art and directed to laser welding of a vehicle light.  Secondly, KSR provides 7 rationales for supporting a conclusion of obviousness, of which at least rationales (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results apply.  The examiner asserts that combining prior art elements according to known methods would yield predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the diffusion elements as taught by Sagesaka to the laser welding method of Schiccheri would have yielded predictable results in an improved method, namely, providing diffusion elements in the laser path that prevents defective welding (Sagesaka, Para. 0726, lines 1-3) and increases the effective efficiency of laser light at the time of welding can be increased (Sagesaka, Para. 0743, line 1).
Additionally, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results apply.  That is, it would have been recognized by one of ordinary skill in the art that applying the diffusion elements as taught by Sagesaka to the laser welding method of Schiccheri would have yielded predictable results in an improved device, namely, providing diffusion elements in the laser path that prevents defective welding (Sagesaka, Para. 0726, lines 1-3) and increases the effective efficiency of laser light at the time of welding can be increased (Sagesaka, Para. 0743, line 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/22/2021